Name: Commission Regulation (EEC) No 2126/88 of 18 July 1988 on the supply of various consignments of cereals to Non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/ 119 . 7. 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2126/88 of 18 July 1988 on the supply of various consignments of cereals to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decisions of 15 December 1987 and 16 March 1988 on the supply of food aid to NGOs the Commission allocated to those organizations 10 851 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to the NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 168 , 1 . 7 . 1988 , p. 7. 3 OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . Official Journal of the European Communities 19 . 7 . 88No L 188/2 ANNEX I 1 . Operation No (') : 668 and 669/88 2. Programme : 1987 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oestgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Algeria, Djibouti 6 . Product to be mobilized : milled long-grain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA10) 8 . Total quantity : 320 tonnes (768 tonnes cereals) 9 . Number of lots : one (in two parts : Part 1 : 300 tonnes ; Part II : 20 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 -(under II.B.1.C)  marking on the bags in letters at least 5 cm high : Part I. 300 tonnes : 'ACTION N0 668/88 RIZ / ALGÃ RIE / CARITAS BELGICA / 80232 / ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION. GRATUITE' Part II . 20 tonnes : ' ACTION N0 669/88 / RIZ / DJIBOUTI / CARITAS BELGICA / 80233 / ' DJIBOUTI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment : 15 to 31 August 1988 18 . ^Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 2 August 1988 at 12 noon (Brus ­ sels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16 August 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 1 to 15 September 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 July 1988 fixed by Regulation (EEC) No 1877/88 in Official Journal of the European Communities No L 168 of 1 July 1988 , page 30 19 . 7 . 88 Official Journal of the European Communities No L 188/3 ANNEX II 1 . Operation Nos (') : 565, 566 and 702/88 2. Programme : 1988 3 . Recipient : Euronaid, Rhijngeestersstratweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of . the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Guatemala, Somalia 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . A. 9) » 8 . Total quantity : 60 tonnes ( 104 tonnes of cereals) 9 . Number of lots : one (in three parts : Part 1 : 30 tonnes ; Part II : 18 tonnes ; Part III : 12 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . B. 3)  marking on the bags in letters at least 5 cm high : Part I. 30 tonnes : 'ACCIÃ N N? 565/88 / COPOS DE AVENA / GUATEMALA / CAM / 82007 / SAN PEDRO DE CARCHA VÃ A SANTO TOMÃ S DE CASTILLA / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'. Part II . 18 tonnes : 'ACCIÃ N N? 566/88 / COPOS DE AVENA / GUATEMALA / CAM / 82008 / GUATEMALA CITY VÃ A SANTO TOMÃ S DE CASTILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'. Part III . 12 tonnes : 'ACTION No 702/88 / ROLLED OATS / SOMALIA / CARITAS ITALIANA / 80615 / MOGADISHU / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and. if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 August 1988 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 2 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16 August 1988' at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 1 to 15 September 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 July 1988 fixed by Regulation (EEC) No 1877/88 in Official Journal of the European Communities No L 168 of 1 July 1988 , page 30 19 . 7. 88No L 188/4 Official Journal of the European Communities ANNEX III 1 . Operation No ('): 701 /88 2. Programme : 1987 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7 . Characteristics 1 and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ) 8 . Total quantity : 10 000 tonnes 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1.C)  marking on the bags, in letters at least 5 cm high : 'ACTION No 701 /88 / WHEAT / ETHIOPIA / LWF/JRP/75 102 / ASSAB / FOR FREE DISTRI ­ BUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 August 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 2 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16 August 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 1 to 15 September 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders O : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 July 1988 , fixed by Regulation (EEC) No 1877/88 in Official Journal of the European Communities No L 168 of 1 July 1988 , page 30. 19 . 7. 88 Official Journal of the European Communities No L 188/5 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 level . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in. Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.